Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Preston Gattis, Jr., appeals the district court’s order denying his motion for new trial under Fed.R.Crim.P. 33, based upon newly discovered evidence. The district court concluded that the motion was untimely. We agree. Under Rule 33, Gattis had “3 years after the verdict or finding of guilty” to file his motion. Fed.R.Crim.P. 33(b)(1). The jury found Gattis guilty on October 16, 2003. Because Gattis did not file his Rule 33 motion until October 9, *8802008, at the earliest, we conclude that he did not timely file the motion. Accordingly, we affirm the district court’s denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.